
	
		II
		112th CONGRESS
		2d Session
		S. 3645
		IN THE SENATE OF THE UNITED STATES
		
			November 28, 2012
			Mr. Brown of Ohio (for
			 himself, Mr. Toomey,
			 Mr. Franken, Mr. Portman, and Mr.
			 Casey) introduced the following bill; which was read twice and
			 referred to the Committee on Environment
			 and Public Works
		
		A BILL
		To direct the United States Fish and Wildlife Service, in
		  coordination with the Army Corps of Engineers, the National Park Service, and
		  the United States Geological Survey, to lead a multiagency effort to slow the
		  spread of Asian carp in the Upper Mississippi and Ohio River basins and
		  tributaries, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Strategic Response to Asian Carp
			 Invasion Act.
		2.FindingsCongress finds that—
			(1)the rapid spread
			 of several invasive species of Asian carp in the Upper Mississippi River and
			 Ohio River basins and tributaries threatens ecosystems and billions of dollars
			 of economic activities connected to outdoor recreation in States throughout the
			 Midwest; and
			(2)while Federal
			 efforts have focused on preventing the spread of Asian carp into the Great
			 Lakes, there is growing recognition of the threat Asian carp pose to other
			 ecosystems in the Upper Mississippi and Ohio River basins.
			3.Multiagency
			 effort to slow the spread of Asian carp in the Upper Mississippi and Ohio River
			 basins and tributaries
			(a)In
			 generalThe Director of the United States Fish and Wildlife
			 Service, in coordination with the Chief of Engineers, the Director of the
			 National Park Service, and the Director of the United States Geological Survey,
			 shall lead a multiagency effort to slow the spread of Asian carp in the Upper
			 Mississippi and Ohio River basins and tributaries by providing high-level
			 technical assistance, coordination, best practices, and support to State and
			 local governments in carrying out activities designed to slow, and eventually
			 eliminate, the threat posed by Asian carp.
			(b)Best
			 practicesTo the maximum extent practicable, the multiagency
			 effort shall apply lessons learned and best practices such as those described
			 in the document prepared by the Asian Carp Working Group entitled
			 Management and Control Plan for Bighead, Black, Grass, and Silver Carps
			 in the United States, and dated November 2007, and the document prepared
			 by the Asian Carp Regional Coordinating Committee entitled FY 2012 Asian
			 Carp Control Strategy Framework and dated February 2012.
			4.Report to
			 Congress
			(a)In
			 generalNot later than December 31 of each year, the Director of
			 the United States Fish and Wildlife Service shall submit to the Committee on
			 Appropriations and the Committee on Natural Resources of the House of
			 Representatives and the Committee on Appropriations and the Committee on
			 Environment and Public Works of the Senate a report describing the coordinated
			 strategies established and progress made toward goals to control and eliminate
			 Asian carp in the Upper Mississippi and Ohio River basins and
			 tributaries.
			(b)ContentsEach
			 report submitted under subsection (a) shall include—
				(1)any observed
			 changes in the range of Asian carp in the Upper Mississippi and Ohio River
			 basins and tributaries during the 2-year period preceding submission of the
			 report;
				(2)a
			 summary of Federal agency efforts, including cooperative efforts with
			 non-Federal partners, to control the spread of Asian carp in the Upper
			 Mississippi and Ohio River basins and tributaries;
				(3)any research that
			 the Director determines could improve the ability to control the spread of
			 Asian carp;
				(4)any quantitative
			 measures that the Director intends to use to document progress in controlling
			 the spread of Asian carp; and
				(5)a
			 cross-cut accounting of Federal and non-Federal expenditures to control the
			 spread of Asian carp.
				
